931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Officer CLARKE, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Captain FLEMING, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.S.F. ARNET, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Lieutenant PARKER, Officer In Charge C-Cell, Virginia StatePenitentiary, Defendants-Appellees.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Officer THOMAS, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Sergeant ARNETT, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Corporal THOMAS, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.R.M. MUNCY, Warden, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.K.O. WHITE, Defendant-Appellee.Bernard Jerome BUTTS, Plaintiff-Appellant,v.Corporal FLEMING, S/W Officer, Defendant-Appellee.
Nos. 91-7265 to 91-7274.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 29, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-90-1185, CA-90-1186, CA-90-1195, CA-90-1315, CA-90-1300, CA-90-1184, CA-90-1313, CA-90-1314, CA-90-1222, CA-90-1301)
Bernard Jerome Butts, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Bernard Jerome Butts appeals the district court's orders dismissing these 42 U.S.C. Sec. 1983 actions for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of these actions.  The district court dismissed these cases without prejudice upon expiration of the 100-day periods, appellant not having complied with its orders.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of these actions, without prejudice, when appellant failed to comply with its orders was not an abuse of discretion.  We therefore affirm the judgments below.  We deny Butts's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.